Citation Nr: 0831905	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-04 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran had active duty service from January 1952 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied entitlement to a TDIU 
rating.

The veteran testified during a hearing before RO personnel in 
May 2005; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  General information 
concerning the VCAA was provided to the veteran by 
correspondence dated in August 2003.  The letter did not 
directly address the evidence necessary to establish a TDIU, 
nor did it outline the duties of the VA and the veteran in 
acquiring information for the TDIU claim.  Unfortunately, the 
veteran did not receive adequate notice of information 
concerning the VCAA in reference to the issue on appeal.  As 
the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to the type of evidence necessary to substantiate a 
claim for a TDIU rating is provided.

During the pendency of this appeal, the Court also issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claims 
is provided.

The veteran submitted an Application for Increased 
Compensation Based on Individual Unemployability (VA Form 21-
8940) in April 1996, reporting that he was in receipt of 
Social Security Insurance (SSI) benefits.  However, neither 
the decision from the SSA awarding the benefits nor the 
medical records on which the decision was based have been 
obtained.  As such, VA has a duty to assist in gathering 
social security records when put on notice that the veteran 
is receiving social security benefits.  See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 180 (1992).  Therefore, the RO should obtain the 
veteran's SSA records and the associated medical records and 
associate them with the claims folder. Although VA is not 
obligated to follow a determination made by SSA, these 
records may be relevant to the matter on appeal.

The veteran contends that he is entitled to a TDIU rating, as 
his service-connected disabilities render him unemployable.  
The veteran's service-connected disabilities consist of 
varicose veins rated as 40 percent disabling, pulmonary 
emboli associated with varicose veins rated as 30 percent 
disabling, and postoperative residuals of pilonidal cyst 
rated as zero percent (noncompensable) disabling.

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2007).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 
(2007).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
Disabilities resulting from common etiology or a single 
accident; (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) Multiple injuries incurred in 
action; or (5) Multiple disabilities incurred as a prisoner 
of war.

With a combined total rating of 60 percent for varicose veins 
and pulmonary emboli, disabilities considered to be resulting 
from common etiology, the veteran meets the schedular 
criteria for consideration of a TDIU rating under 38 C.F.R. § 
4.16(a) (2007).  The Board must determine whether competent 
medical evidence of record shows that the veteran's service-
connected disabilities alone preclude him from engaging in 
substantially gainful employment.

Evidence of record indicates that the veteran is a high 
school graduate with 1 year of college and is not currently 
employed.  Previous employment was as an executive chef for a 
pharmaceutical company.

In an August 1982 statement, L. A. F., D.O. stated that the 
veteran would continue to have venous insufficiency and 
reoccurrences of phlebitis in both lower extremities.  It was 
further noted that the veteran's job requires him to be on 
his feet at almost all times.  It was the private treatment 
provider's opinion that the veteran should be in an 
occupation which allows him to sit, stand, and change 
position at different times.  In an October 1982 statement, 
R. I., M.D., the medical director for the veteran's 
pharmaceutical company employer, noted that the veteran's 
pre-employment physical examination revealed moderately 
severe varicosities of the thigh and leg with pedal edema. 

In a November 1992 VA examination report, the veteran 
referred to himself as "medically retired" and the examiner 
listed diagnoses of recurrent thrombophlebitis of both legs 
with chronic venous insufficiency, deep vein thrombosis, 
status post pulmonary embolus, status post ligation and 
stripping of varicose veins in lower extremities with 
recurrence of varicose veins, stasis dermatitis of both legs, 
mild anemia, and hyperlipidemia.  

In a June 1996 VA examination report, the examiner listed 
diagnoses of history of trauma to the left leg with recurrent 
cellulitis, deep venous thrombosis, and pulmonary emboli, non 
insulin dependent diabetes, hypercholesterolemia, and history 
of peptic ulcer disease.  The examiner opined that the 
veteran should be considered unemployable based on all his 
medical problems.  An additional VA physician, G.P., M.D., 
confirmed that the veteran has permanent impairment from 
restrictive lung disease, a service-connected illness, and 
can not obtain gainful employment in a March 1997 statement. 

In a May 1999 VA arteries examination report, the veteran 
indicated that he had not worked for 14 years secondary to 
blindness secondary to a CVA (cerebrovascular accident). 

VA and private treatment records reflect treatment for 
multiple nonservice-connected disabilities, including 
bilateral hip replacement, torn medial meniscus of the left 
knee, coronary artery disease, hyperlipidemia, hypertension, 
colonic polyps, chronic obstructive pulmonary disease, and 
diabetes mellitus.  An April 1992 treatment note from 
Somerset Hospital reflected notations of a prior head injury, 
fractured skull, half blind in left eye with poor peripheral 
vision, and right eye blindness due to optic nerve problems.  
In a June 1994 VA treatment note, the veteran indicated that 
he had been in a car accident in 1984.  The examiner noted 
findings of blindness in each eye. 

In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United 
States Court of Appeals for Veterans Claims specifically 
stated that the VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  See Friscia, 7 Vet. App. at 297, citing 
38 U.S.C.A. § 5107(a); see also 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. 
Brown, 6 Vet. App. 532 (1993).
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2007).  In this case, a medical opinion 
as to whether the veteran's service-connected disabilities, 
alone, render him unable to obtain or retain substantially 
gainful employment would also be helpful in assessing whether 
the veteran is entitled to the assignment of a TDIU rating.  
It does not appear that the veteran has been afforded a 
comprehensive examination of his varicose veins since May 
1999.  

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VA New 
Jersey Health Care System, to include the VA Medical Center 
(VAMC) in Lyons, New Jersey; however, as the claims file only 
includes records from that provider dated up to May 2005, any 
additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In view of the foregoing, the matters on appeal are REMANDED 
for the following actions:

1.  The AMC/RO is to provide the appellant 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) for the 
matter of entitlement to a TDIU rating, 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). The 
letter should contain specific notice as 
to the type of evidence necessary to 
substantiate a claim for a TDIU rating.

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his service-
connected disabilities.  Of particular 
interest are any outstanding VA records of 
evaluation and/or inpatient or outpatient 
treatment of the veteran's service-
connected disabilities from the VA New 
Jersey Health Care System, to include the 
Lyons VAMC, for the period from May 2005 
to the present.  After the veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  The AMC/RO should contact the Social 
Security Administration and request copies 
of the veteran's application, any 
administrative decision, and all medical 
records considered in any claims for SSA 
disability or Supplemental Security Income 
(SSI) benefits (and any subsequent 
disability determination evaluations).

4.  Thereafter, the veteran should be 
afforded a VA general medical examination.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician who performs the evaluation, 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner is to note any 
nonservice-connected disabilities that the 
veteran may have, and their impact on his 
employability.

In evaluating the bilateral varicose 
veins, the physician is to indicate which 
of the following (a), (b), (c), (d), or 
(e), best describes the effects of the 
varicose veins of each of the lower 
extremities:

(a)  Massive board-like edema with 
constant pain at rest; or,
(b)  Persistent edema or subcutaneous 
induration, stasis pigmentation or 
eczema, and persistent ulceration; or,
(c)  Persistent edema and stasis 
pigmentation or eczema, with or without 
intermittent ulceration; or,
(d)  Persistent edema, incompletely 
relieved by elevation of extremity, 
with or without beginning stasis 
pigmentation or eczema; or,
(e)  Intermittent edema of extremity or 
aching and fatigue in leg after 
prolonged standing or walking, with 
symptoms relieved by elevation of 
extremity or compression hosiery.

The examiner is then requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected disabilities alone, is of such 
severity that he is unable to obtain or 
maintain substantially gainful employment, 
without regard to his age or any 
nonservice-connected disorders.  A 
complete rationale for any opinion 
rendered must be included in the report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

